Filed 12/30/14 P. v. Johnson CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B255729

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA133055)
         v.

KAYRI MISEAN JOHNSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Raul A.
Sahagun, Judge. Affirmed.
         Tracy L. Emblem, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
                                             ——————————
       This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
       We provide the following brief summation of the factual and procedural history of
the case. (People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                             PROCEDURAL BACKGROUND
       By Information, appellant Kayri Misean Johnson, was charged with second degree
robbery (Penal Code, § 2111). The Information further alleged that, in committing the
charged offense, appellant personally used a handgun (within the meaning of
§§ 12022.53, subd. (b) & 1192.7, subd. (c)(8)); that he had a prior strike (§§ 667,
subds. (b)-(j) & 1170.12); and that he had suffered a prior serious felony (§ 667,
subd. (a)(1)).
       Appellant pleaded not guilty. A jury thereafter found him guilty of robbery but
did not find true the allegation as to personal use of a firearm. A bifurcated trial was
conducted as to appellant’s prior conviction (LASC Case No. TA113893), as to which
the jury made a true finding.
       Appellant was sentenced to 15 years in prison, the upper term of five years for his
robbery conviction, doubled for the strike, plus a five year consecutive term enhancement
for the prior serious felony conviction. He timely appealed.
                                FACTUAL BACKGROUND
       On the evening of December 10, 2013, as Jose Antonio Valenzo (Antonio) headed
toward his car parked near the corner of 96th and Baird Streets in Los Angeles, he was
approached by a black man (later identified as appellant) wearing black pants and a black
sweater. As Antonio stepped back to allow appellant to pass by appellant grabbed
Antonio and tried to hit him in the face. The men struggled and appellant pulled a gray
object, which Antonio feared was a gun, from his waistband and poked it into Antonio’s




       1   Statutory references are to the Penal Code.


                                               2
shoulder. He told Antonio, “I’m gonna kill you, mother fucker,” and “give me your
cellular.”
       Antonio gave appellant his wallet and phone. After appellant left Antonio went to
his residence nearby where his landlord called the police. The officers had Antonio ride
with them in a patrol car to try to locate the suspect. As the patrol car headed down 98th
Street, Antonio saw and identified appellant, who was jogging. When the patrol car came
near, appellant sprinted away, crossed the street and jumped a fence into the backyard of
a residence. Later, the officers brought Antonio back to a location at 98th and Success
Streets where he identified appellant as the person who robbed him. At that location
police retrieved Antonio’s wallet, identification and cell phone.
       On December 10, 2013, at about 9:45 p.m., Deputy Sheriff Robert Velez
responded to the call after Antonio reported having had his wallet and cell phone taken at
gunpoint minutes before. Deputy Velez instructed Antonio to get in the back of the
patrol car so they could try to find the suspect. As they drove Deputy Velez saw a black
male in dark clothing, jogging eastbound on 98th Street. The man turned around as the
patrol car approached, and Antonio identified him as the person who had taken his
property. Deputy Velez saw appellant drop what looked like a wallet near the curb
before jumping the fence.
       Deputy Velez requested backup for containment, and a helicopter and K-9 unit
were summoned to the residence. Deputy Velez and Deputy Stoll, a K-9 handler, entered
the backyard where the dog found appellant hiding. The officers recovered Antonio’s
cellphone and a pair of black pants within a few feet of where the dog had located
appellant. Officers returned to the location where Deputy Velez saw appellant drop
something, where they recovered Antonio’s wallet. The area was searched, but no gun
was found.
                                   WENDE REVIEW
       After review of the record, appellant’s court-appointed counsel filed an opening
brief requesting this court to independently review the record to determine whether there
are any arguable issues on appeal. (Wende, supra, 25 Cal.3d at p. 441.) On August 29,

                                             3
2014, we advised appellant he had 30 days within which to personally submit any
contentions or issues he wished us to consider. To date, we have received no
communication from appellant. We have examined the record in accordance with our
obligations under Wende. We are satisfied that appellant received adequate and effective
appellate review of the judgment in this action, that his counsel fully complied with her
responsibilities, and that no arguable issues exist. (People v. Kelly, supra, 40 Cal.4th at
pp. 109–110; Wende, supra, 25 Cal.3d at p. 443.)
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.


                                                  JOHNSON, J.


We concur:


              ROTHSCHILD, P. J.


              CHANEY, J.




                                              4